Citation Nr: 1717521	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  08-12 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 27, 1974 to January 21, 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and February 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.  

This matter was last before the Board in September 2016, at which time it was remanded for additional development.  For the reasons that follow, another remand is needed before the Board can adjudicate the Veteran's claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran suffers from an acquired psychiatric condition that he has maintained either began in or was permanently aggravated by his active duty service.  He has stated that his psychiatric condition was due to mistreatment incurred in basic training.  

At his July 2016 Board hearing, the Veteran testified he stopped seeking mental health treatment at VA in 2008, and he subsequently began receiving mental health treatment from a private psychiatrist.  In September 2016, the Board remanded the Veteran's claims to assist the Veteran in obtaining any available private treatment records from this psychiatrist.  The Veteran's claims file includes a November 2016 statement signed by the Veteran authorizing the release of medical records from Psychiatric Associates of the Virginias.  However, the claims file does not reflect any effort on the part of the AOJ to obtain the Veteran's private treatment records.  As such, remand is needed to obtain any such private medical records from Psychiatric Associates of the Virginias.

With respect to the Veteran's claim seeking entitlement to service connection for an acquired psychiatric condition other than PTSD, the medical evidence of record reflects that prior to active duty, the Veteran was admitted to a psychiatric hospital on two occasions between September 1974 and November 1974.  The report of a December 1974 enlistment examination did not include any pertinent defects or diagnoses.  Following active duty, the medical evidence shows the Veteran was admitted to the same psychiatric hospital on multiple occasions beginning in August 1975.  Further, the medical evidence of record reflects that he has sought intermittent psychiatric treatment to the present day, and he has been diagnosed with a number of psychiatric conditions, including schizophrenia, schizoaffective disorder and psychotic depression.  His VA treatment records have also noted active problems that include antisocial personality disorder and bipolar depression with psychosis.  He has provided competent, credible lay testimony stating that he experienced stressful events during his brief period of active duty service that either caused or aggravated a psychiatric condition.   Thus, a remand is warranted to obtain a VA examination and medical opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available private medical records from Psychiatric Associates of the Virginias.  All records and/or responses received should be associated with the claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any currently diagnosed psychiatric disability.  The claims folder and any pertinent medical records should be made available for review by the examiner.  The examiner should perform any diagnostic tests deemed necessary and elicit from the Veteran a complete medical history, including any medical treatment.  Following a review of the record, and any necessary testing, the examiner should address the following questions:

(a)  Identify all of the Veteran's presently diagnosed psychiatric conditions.  In answering this question, the VA examiner should specifically address treatment records in the Veteran's claims file indicating a number of psychiatric diagnoses and state whether the Veteran was diagnosed with any of these conditions during the period on appeal (since September 2005).

(b)  Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that any currently diagnosed psychiatric disability existed prior to the Veteran's entry onto active duty in December 1974? 

(c)  If the answer is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting psychiatric disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(d)  If the answer to either (b) or (c) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed psychiatric disorder had its onset in service?

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3.  After conducting any other development deemed necessary, re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


